Citation Nr: 1027239	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-30 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The Veteran had active service from August 1943 to January 1963.  
He died in January 2008, and the appellant is his surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to appellate 
consideration of the appellant's claim of service connection for 
the cause of the Veteran's death.

The appellant primarily contends that the Veteran died from a 
respiratory disorder due to his exposure to radiation while in 
active service.  Specifically, the appellant contends that the 
Veteran flew large aircraft in the Far East that occasionally 
carried atomic weapons and that he wore a dosimeter around his 
neck to measure the radiation.  She stated that he had an 
unrelenting cough for 25 to 30 years and that no doctor was able 
to diagnose the origin of the cough.      

The Veteran's death certificate establishes the immediate cause 
of death as acute pulmonary thromboemboli due to or as a 
consequence of end-stage interstitial fibrosis of the lung.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause was noted to be "war wounds."  
There is no further clarification provided in the death 
certificate.   

The Veteran's service treatment records do not document any 
treatment for wounds related to combat.  Rather, such records do 
show that in May 1947, the Veteran was involved in an airplane 
accident in which he suffered a laceration of the scalp, and 
slight concussion.  There was also subsequent treatment for a 
lumbar spine disability during service. 

At the time of death, the Veteran was service-connected for 
spondylosis of the lumbar spine with right sciatic neuropathy and 
osteoarthritis; residuals of a head injury with scalp laceration 
and concussion; residuals of a left mandible fracture; and an 
appendectomy scar.  

Initially, the Board notes that the Veteran did not die from a 
disability associated with radiation exposure, and the appellant 
has not submitted any medical evidence that would relate the 
Veteran's cause of death to radiation exposure.  
As the Veteran did not die from a radiogenic disease, no further 
action is necessary for this aspect of the claim.  38 C.F.R. § 
3.311 (2009).

However, in light of "war wounds" being listed as a significant 
condition contributing to the Veteran's death, the Board finds 
that further development is necessary.  Specifically, the Board 
finds that a VA medical opinion is needed to clarify whether a 
service-connected disorder or incident in service caused or 
contributed to the Veteran's death.  

Additionally, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death. Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

It does not appear that clear notice satisfying Hupp has been 
provided to the appellant in this case.  As this case must be 
remanded for additional development, the Board believes it is 
appropriate for the RO to take the opportunity to administer 
complete and adequate VCAA notice to the appellant in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Review the record and take any necessary 
action to ensure compliance with all VCAA 
notice and assistance requirements. The 
appellant should be provided with complete 
VCAA notice, including notice that complies 
with the Hupp decision concerning claims of 
entitlement to service connection for a cause 
of death.  

2.  Arrange for review of the entire record 
by an appropriate VA examiner.  Request that 
the examiner review the claims file, 
including the Veteran's service treatment 
records, and provide an opinion addressing 
whether  it is at least as likely as not 
(i.e., is there a 50/50 chance) that a 
service-connected disorder or incident in 
service was a factor causing or contributing 
substantially or materially to the Veteran's 
death.

Note: As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

In making this determination, the designated 
VA examiner is advised that a principal 
(primary) cause of death is one that singly 
or jointly with some other condition was the 
immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is 
one that contributed substantially or 
materially to death, hastened it, or aided or 
lent assistance to death.  38 C.F.R. § 
3.312(c).

A rationale for any opinion expressed should 
be provided. 

3.  After the requested development has been 
completed, readjudicate the merits of the 
claim based on all the evidence of record and 
all governing legal authority, including the 
VCAA and implementing regulations, and any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the appellant should 
be furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



